Citation Nr: 1409236	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-45 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement a rate of payment in excess of 90 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to June 2005, from January 2006 to May 2007, and from October to November 2009, with additional service in the Army Reserves and Marine Corps Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 decision of a Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With regards to the Chapter 33 educational assistance program, 38 C.F.R. § 21.9640(a) states that VA will determine the amount of educational assistance payable under 38 U.S.C. Chapter 33 as provided in this section.  Generally, VA will apply the applicable percentage of the maximum amounts payable under this section for pursuit of an approved program of education, in accordance with the following: 

When there is at least 36 months of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 100 percent. 

When there is at least 30 continuous days of aggregate creditable active duty service after September 10, 2001, where the claimant must be discharged due to service-connected disability, the percentage of maximum amounts payable is 100 percent. 

When there is at least 30 months, but less than 36 months, of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 90 percent. 

When there is at least 24 months, but less than 30 months, of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 80 percent. 

When there is at least 18 months, but less than 24 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 70 percent. 

When there is at least 12 months, but less than 18 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 60 percent. 

When there is at least 6 months, but less than 12 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 50 percent. 

When there is at least 90 days, but less than 6 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 40 percent. 

38 U.S.C. §§ 3311, 3313) (West 2002); 38 C.F.R. § 21.9640(a) (2013). 

As detailed above, the Veteran's active duty service after September 10, 2001, is comprised of three separate periods totaling 1,036 days.  Under the criteria recounted above, this is sufficient for the allowance of 90 percent of the maximum educational benefit under the Post 9/11 GI Bill.  However, throughout the pendency of the appeal, the Veteran has asserted that he is entitled to the maximum, 100 percent, benefit because he was discharged from active duty in November 2009 due to posttraumatic stress disorder (PTSD), a disability for which service connection has been established.  

In support of his assertion, the Veteran has submitted service records showing that PTSD, among other disorders, was diagnosed during active duty, noted at the time of separation from such in November 2009, and service connected, thereafter.  In July 2010, the RO contacted the Department of Defense (DOD), requesting information concerning whether the Veteran was discharged from active duty in November 2009 due to a service-connected disability.  However, in a response later that month, DOD replied that the Veteran served a period of active duty for training (ACDUTRA) in June 2010, and there was no evidence that he "was recently discharged."  See a July 2010 reply from the DOD.  

The record before the Board at this time is comprised of the Veteran's VA education file, only.  In light of the evidence of record suggesting that the Veteran may have been discharged from active duty in November 2009 due to a service-connected disability (PTSD), to include the Veteran's statements and the service department records, coupled with the July 2010 reply from the DOD which was nonresponsive to the RO's inquiry concerning the reason for the Veteran's discharge from active duty, the Board concludes that a remand is necessary to obtain evidence pertinent to the claim for education benefits.  This evidence specifically includes the Veteran's VA claims file, to include his service treatment records, service personnel records, and records concerning any Physical Evaluation Board (PEB) Medical Evaluation Board (MEB) proceedings pertaining to all periods of active duty.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VARO, and request that the Veteran's VA claims file be associated with his education file.  

2.  If not present in the claims file, the RO/AMC must contact the appropriate record repositories in order to obtain the following with regard to each period of the Veteran's service:

a.  The Veteran's service treatment records;

b.  The Veteran's service personnel records; 

c.  Records pertaining to an MEB or PEB proceedings.  

3.  Request and obtain verification from the Department of Defense as to the reason for the Veteran's November 2009 discharge from active duty, including whether he was discharged for PTSD, tinnitus, cervical spondylosis, or for any other physical condition. 

4.  If the search for any of the records identified above yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.  

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of all evidence of record.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


